DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 06/30/2022 have been entered. Claims 1-4 and 7-12 are currently pending. Claims 5 and 6 are cancelled from consideration. Claims 11 and 12 are newly added. Applicant’s amendments are sufficient to overcome each and every claim objection and 112(b) rejection set forth in the Non-Final Office Action dated 03/30/2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-169247 (Sakata hereinafter) in view of US 2011/0215666 (Sakuma hereinafter).
Regarding claim 1, Sakata teaches an electric pump (Figure 1) that discloses a motor having a shaft extending along a first central axis (Motor 6 with rotor 28, stator 29, and shaft 27, whereby the central axis is along the shaft axis of 27); a pump portion driven by the motor (Pump 5 connected to shaft 27); and a housing for housing the motor and the pump portion (Housing made of 13/10/9), wherein the housing comprises: a housing body portion which has a bottomed tube shape and extends in an axial direction (General shape of 10 to 13), a flange portion which expands radially outward from an outer peripheral surface of the housing body portion (Flange 7), and a projection portion extending from a bottom portion of the housing body portion toward one axial side (Projecting portion 45); a second central axis of the projection portion is arranged at a position shifted in a radial direction from the first central axis (Evident from Figure 1 between the central axes of 27 and 45); wherein the flange portion has an end surface facing the one axial side of the flange portion (Face of 7 that is directed towards 2); convex portions are arranged on the flange portion and projected from the end surface toward the one axial side (Figure 4 shows the convex portions of 7 for the mounting screws to be placed through), the convex portions are a first convex portion and a second convex portion (Figure 4 shows the at least 2 convex portions), lines that respectively connect the first convex portion, the first central axis and the second convex portion forms a triangular shape as viewing from the axial direction (Evident from Figure 4 that when viewed axially the central axis and two convex portions will form a triangular shape).
Sakata is silent with respect to the second axis of the projection portion is positioned outside the triangular shape. 
However, Sakuma teaches Sakuma teaches an electric motor that discloses an equivalent flange with at least two convex portions forming a triangular shape with the central axis AX (Figure 1A with convex portions 41, 42, and 43). The resultant combination allows for an additional convex portion to be used to create two additional triangular shapes which would allow for the second axis of the projection portion of Sakata can reside outside of the triangular shape defined by the first convex portion, second convex portion, and first axis. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to feature the second axis outside of the triangular shape defined by the first convex portion, second convex portion, and first axis of Sakata, since it has been held that rearranging parts of an invention involves only routine skill in the in In re Japikse, 86 USPQ 70. 
Regarding claim 3, Sakata’s modified teachings are described above in claim 1 where the combination of Sakata and Sakuma would further disclose that the housing is viewed from the axial direction, a direction along which a virtual straight line passing through the first central axis and the second central axis extends is defined as an inter-axis direction (Per the mathematical definition, there will always be a straight line between two distinct points and this will hold true between the first center axis and second center axis); and each of the convex portions are respectively arranged at different positions away from the projection portion and  closer to a direction from the second central axis toward the first central axis in the inter-axis direction than the projection portion (The convex portions of Sakata are radially outward of the projection portion). 
Regarding claim 7, Sakata’s modified teachings are described above in claim 1 where Sakata further discloses that when the housing is viewed from the axial direction, two tangent lines which pass through a third central axis of the first convex portion and are tangent to the outer peripheral surface of the projection portion are a first tangent line and a second tangent line (Inherent that when the axial view is had, there will be two tangent lines that intersect the center axis of the first convex portion and are tangent to either side of the projection portion); a normal line of the first tangent line which passes through a first tangent point being a tangent point of the outer peripheral surface of the projection portion and the first tangent line and extends from the first tangent line toward a direction opposite to the second central axis is a first normal line (There is a normal line that extends radially outward and away from the center axis of the shaft present from the tangent point along the projection portion to center axis of the first convex portion 1st tangent line); a normal line of the second tangent line which passes through a second tangent point being a tangent point of the outer peripheral surface of the projection portion and the second tangent line and extends from the second tangent line toward a direction opposite to the second central axis is a second normal line (There is a normal line that extends radially outward and away from the center axis of the shaft present from the tangent point along the projection portion to center axis of the first convex portion 2nd tangent line); a direction along which a straight line passing through the first central axis and the second central axis extends is defined as an inter-axis direction (Per the mathematical definition, there will always be a straight line between two distinct points and this will hold true between the first center axis and second center axis); and the second convex portion is arranged at a position away from the projection portion and closer to a direction from the first central axis toward the second central axis in the inter-axis direction than projection portion (The second convex portion can be at a radially lower point relative to the projection portion).
Regarding claim 12, Sakata’s modified teachings are described above in claim 1 where the combination of Sakata and Sakuma would further disclose that the flange portion comprises a flange portion body which has an annular shape centered on the first central axis (Annular body for the convex portions to attach to); and mounting portions which are projected radially outward from the flange portion body, wherein the first convex portion and the second convex portion are provided on the flange portion body (Evident from Figure 4).
Claims 2, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-169247 (Sakata) in view of US 2011/0215666 (Sakuma) and further in view of US 2016/0109016 (Fu hereinafter).
Regarding claim 2, Sakata’s teachings are described above in claim 1 but are silent with respect to is silent with respect to the convex portions are parts of the pin portions projected from the end surface toward the one axial side.
However, Sakuma further discloses the equivalent flange with alignment bodies (Figure 1A with alignment bodies 31 and 32 on the equivalent convex portions to Sakata). The resultant combination would place the alignment guides of Fu on the convex portions of Sakata such that the convex portions are parts of the pin portions projected from the end surface toward the one axial side.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify location of the positioning elements of Sakata and Fu with the convex portion location of Sakuma since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Sakata, per Sakuma, is silent with respect to the flange portion comprises: hole portions recessed from the end surface facing the one axial side of the flange portion toward the other axial side, and pin portions which are fixed to the flange portion by being fitted into the hole portions and projected from the end surface toward the one axial side.
However, Fu teaches a joining structure between two casing components what discloses two hole portions placed into two mating faces of two components and pins being placed into the two hole portions (Figure 1, holes 91a and 81a with pin 92). The resultant combination would place these hole portions along the flange of Sakata with the positioning pins such that the flange portion comprises: hole portions recessed from the end surface facing the one axial side of the flange portion toward the other axial side, and pin portions which are fixed to the flange portion by being fitted into the hole portions and projected from the end surface toward the one axial side.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flange of Sakata with the positioning pins of Fu to assist in assembly and ensure a proper alignment is made during assembly.
Regarding claim 4, Sakata’s modified teachings are described above in claim 1 where Sakata would further disclose that the housing is viewed from the axial direction, a direction along which a virtual straight line passing through the first central axis and the second central axis extends is defined as an inter-axis direction (Per the mathematical definition, there will always be a straight line between two distinct points and this will hold true between the first center axis and second center axis); and the convex portions are respectively arranged at positions away from the projection portion and closer to a direction from the second central axis toward the first central axis in the inter-axis direction than the projection portion (The convex portions of Sakata are radially outward of the projection portion).
Regarding claim 9, Sakata teaches an electric pump with a mounting point that discloses the electric pump device according to claim 1 (Please refer to claim 1 above); and a mounted object to which the electric pump device is mounted (Body 3 as seen in Figure 1), wherein the mounted object comprises: a mounting surface facing the other axial side and in contact with the end surface facing one axial side of the flange portion (Face of 3 towards flange 7); a recess which is recessed from the mounting surface toward one axial side and into which the housing body portion is inserted (Hollowed out body of 3 for the pump and motor to be placed into); and an in-port which opens in a bottom surface of the recess and extends in an axial direction and into which the projection portion is inserted (Port 47 for 45 in Figure 1), wherein the inner peripheral surface of the recess faces the outer peripheral surface of the housing body portion with a gap therebetween in the radial direction (Shown in figure 1).
Sakata is silent with respect to the mounting surface has insertion holes recessed from the mounting surface toward the one axial side, and the convex portions are inserted into and in contact with the insertion holes.
However, Fu further discloses two hole portions placed into two mating faces of two components and pins being placed into the two hole portions (Figure 1, holes 91a and 81a with pin 92). The resultant combination would place these hole portions along the flange of Sakata with the positioning pins such that the mounting surface has insertion holes recessed from the mounting surface toward the one axial side, and the convex portions are inserted into and in contact with the insertion holes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flange of Sakata with the positioning pins of Fu to assist in assembly and ensure a proper alignment is made during assembly.
Regarding claim 10, Sakata’s modified teachings are described above in claim 9 where the combination of Sakata and Fu would further disclose that an axial length at which the convex portions are inserted into the insertion holes is smaller than an axial length at which the projection portion is inserted into the in-port (Sakata shows the projection portion 45 being larger than the flange in total therefore when the pins of Fu are used in the flange 7 and mounting object 3 of Sakata, there is no way that the axial length of the convex portions inserted is larger than the projection portion).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-169247 (Sakata) in view of US 2011/0215666 (Sakuma) and further in view of US 2014/0054991 (Hyodo hereinafter).
Regarding claim 8, Sakata’s teachings are described above in claim 1 about are silent with respect to an inverter electrically connected to the motor; and an inverter case for housing the inverter; wherein the inverter case is arranged at the other axial side of the housing, and the convex portions overlap the inverter case when viewed from the axial direction. It should be noted that ¶ 51 discloses that a controller is part of the motor and located outside of the casing shown in Figure 1.
However, Hyodo teaches an electric pump (Figure 1) that discloses an inverter electrically connected to the motor (Inverter portion 3 with circuit board 27 per ¶ 26-31); and an inverter case for housing the inverter (Case 26); wherein the inverter case is arranged at the other axial side of the housing (Evident from Figure 1 and ¶ 27), and commonly mounted portions (Via 32 at flange 33). The resultant combination would have the convex portions of Sakata along the mounting points of 33/32 of Hyodo such that the convex portions overlap the inverter case when viewed from the axial direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric pump with the inverter and inverter mounting of Hyodo to ensure the inverter is kept dry while ensure proper electrical communication is maintained during pump/motor operation.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 11 recites “wherein an inter-axis direction is defined as a direction along which a straight line passing through the first central axis and the second central axis extends when the housing is viewed from the axial direction, the first convex portion is arranged at a position away from the projection portion and closer to a direction from the second central axis toward the first central axis in the inter-axis direction than the projection portion, and the second convex portion is arranged at another position away from the projection portion and closer to a direction from the first central axis toward the second central axis in the inter-axis direction than the projection portion.” The Sakata reference would be able to teach “wherein an inter-axis direction is defined as a direction along which a straight line passing through the first central axis and the second central axis extends when the housing is viewed from the axial direction” due to the inherent nature of two points forming a straight line. However, the further limitation of “the first convex portion is arranged at a position away from the projection portion and closer to a direction from the second central axis toward the first central axis in the inter-axis direction than the projection portion, and the second convex portion is arranged at another position away from the projection portion and closer to a direction from the first central axis toward the second central axis in the inter-axis direction than the projection portion” would require hindsight rationale to reconstruct the positions of each convex portion. 

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the newly amended claim language of claim 1 has been reviewed but is not found to be persuasive. Applicant has identified the claim language of “lines that respectively connect the first convex portion, the first central axis and the second convex portion forms a triangular shape as viewing from the axial direction, and the second central axis of the projection portion is positioned outside the triangular shape” as not being taught by Sakata. Applicant in the rejection above has found that Sakata teaches “lines that respectively connect the first convex portion, the first central axis and the second convex portion forms a triangular shape as viewing from the axial direction” due to the two convex portions (See Figure 4 of Sakata) with the holes for mounting bolts being roughly opposed and the central axis being inherently in the center of the motor. The known three points of Sakata will create a triangular shape. The new rejection relies on the Sakuma reference to teach a plurality of equivalent convex portions. The multiple convex portions allows for a plurality of triangular shapes as disclosed in the amended claim to be created. There would be three triangular shapes in the axially view and at least one of those triangular shapes would not feature the second axis. Furthermore, the limitation of “the second central axis of the projection portion is positioned outside the triangular shape” is being seen as location of parts that has not been found to outside one of routine skill in the arts ability to rearrange components (86 Japikse 70). For at least these reasons, Applicant’s arguments regarding claim 1 are not found to be persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746